     Case 2:14-cr-00366-APG-PAL Document 109 Filed 08/31/21 Page 1 of 1




1                              UNITED STATES DISTRICT COURT
2
                                FOR THE DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,
4                                                   CASE NO: 2:14-cr-00366-APG-PAL
5                 Plaintiff,

6          vs.                                      ORDER TO EXTEND TIME TO
7                                                   SUPPLEMENT DEFENDANT’S
     RICKY DAMIEN JOHNSTON,                         [103] PRO SE MOTION
8
                  Defendant.
9
10
           Upon Stipulation of the parties:
11
           IT IS HEREBY ORDERED that the Defendant shall have until October
12
     15, 2021 to file a Supplement to the Defendant's motion for compassionate release.
13
           IT IS FURTHER ORDERED that the Government shall have until October
14
     29, 2021to file its response.
15
           IT IS FURTHER ORDERED that any reply by the defense shall be file on or
16
     before November 5, 2021.
17
18         DATED this 31st day of August, 2020.

19
20
                                     _______________________________________
21                                   UNITED STATES DISTRICT COURT JUDGE
22
23
24
25
26
27
28
